              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD MICHAEL KLOCH,         :
            Petitioner,       :   1:17-cv-0700
                              :
         v.                   :   Hon. John E. Jones III
                              :
BARRY SMITH, Superintendent;  :
PA STATE ATTORNEY GENERAL,:
              Respondents.    :
                            ORDER

                                July 29, 2019

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254, and in accordance with the Court’s

Memorandum of the same date, it is hereby ORDERED as follows:

      1.    The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 is
            DENIED.

      2.    There is no basis for the issuance of a certificate of appealability. See
             R. GOVERNING § 2254 CASES R. 11(a) (stating that “[t]he district
            court must issue or deny a certificate of appealability when it enters a
            final order adverse to the applicant”).

      3.    The Clerk of Court is directed to CLOSE this case.


                                s/ John E. Jones III
                                John E. Jones III
                                United States District Judge
